PER CURIAM.
David Adofo Kissi appeals the district court’s orders affirming the bankruptcy court’s order converting his corporation’s Chapter 11 bankruptcy proceeding to one under Chapter 7, and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Kissi v. Kremen, Nos. CA-01-2401-S; BK-00-61147 (D. Md. Oct. 25, 2001; Dec. 3, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.